243 Ga. 709 (1979)
256 S.E.2d 452
CLARE DEVELOPMENT CORPORATION et al.
v.
FIRST NATIONAL BANK OF COLUMBUS, GEORGIA.
34559.
Supreme Court of Georgia.
Submitted February 9, 1979.
Decided May 31, 1979.
Freisem, Grabbe & Swan, George H. Freisem, III, for appellants.
Hatcher, Stubbs, Land, Hollis & Rothschild, James E. Humes, III, for appellee.
HILL, Justice.
The appellants sued the bank for injunctive relief and damages for fraud arising out of the alleged breach of an agreement to make construction loans and wrongful foreclosure of property securing loans. Injunctive relief was denied and the bank's motion for summary judgment was granted.
The case of Beasley v. Ponder, 143 Ga. App. 810 (240 SE2d 111) (1977), is directly in point. There the court said: "The trial court did not err in granting summary judgment to the defendant. Although fraud can be predicated on a misrepresentation as to a future event where the defendant knows that the future event will not take place [cits.], fraud cannot be predicated on a promise which is unenforceable at the time it is made. [Cits.] A promise to make a loan with no specification of the interest rate or maturity date is not enforceable and will not support an action for fraud. [Cits.]"
In the case before us the bank adduced evidence from the plaintiffs showing that no enforceable agreement to make future loans existed.
Judgment affirmed. All the Justices concur.